Citation Nr: 1133139	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA compensation benefits in the principal amount of $13,309.60, to include the validity of the debt.

(The issues of entitlement to an increased rating for a bilateral shoulder disability, a right knee disability, hemorrhoids and a lumbar spine disability as well as entitlement to service connection for a prostate disability, obstructive sleep apnea, a diaphragm injury, a traumatic brain injury and a right ankle disability will be the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to October 1969, from December 2001 to December 2002 and from October 28, 2005 to October 27, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 administrative decision issued by the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in December 2010 and subsequent to the issuance of the August 2009 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be made on whether the appellant is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In general, waiver determinations, which do not involve fraud, misrepresentation, or bad faith by the claimant, should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2010).  The Board emphasizes that waiver decisions are based upon the evidence of record, which, in essence, places the burden of proof upon the claimants.  See 38 C.F.R. § 1.966 (2010).

In an April 2003 rating decision, the Nashville, Tennessee RO granted service connection for several disabilities and assigned a compensable rating for each disability.  The Veteran was informed in an accompanying Disability Compensation Award Attachment (VA Form 21-8764) that certain conditions affected his right to receive disability compensation, including the reentrance into active military service.  This attachment instructed the Veteran to immediately notify VA if there was any change in condition which affected his right to continue to receive payments and notified him that failure to do so may result in a debt that he will have to repay.

Preliminary review of the evidentiary record in this case indicates that a Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances (VA Form 21-8951) was received in June 2006 stating that the Veteran wished to waive VA benefits for days on which he was receiving training pay.  He had 360 days of training during the 2005 fiscal year.  This document was signed by the Veteran's wife as he was deployed to Iraq.  

In a January 2007 letter, the Nashville, Tennessee RO proposed to terminate the Veteran's disability compensation effective February 8, 2004, based upon the number of training days.  This decision was implemented in a July 2007 administrative decision.  The Veteran has requested a waiver of this overpayment.

In September 2007, the Committee denied the waiver, finding that the Veteran was at fault for the creation of the debt in that he knew or should have know that he was prohibited by statute from receiving disability compensation and active duty pay concurrently.  The Committee also found that the collection of the debt would not be against equity and good conscience and that retention of the benefits could be seen as unjust enrichment.

The Veteran argues that repayment of this debt would create a financial hardship for him and that he was not at fault for the creation of the debt.  In addition, the Board notes that the Veteran returned to active duty service from October 28, 2005, to October 27, 2006.  It is unclear why disability payments would be terminated as of February 8, 2004 (i.e. prior to the entrance of active duty service) and after October 2006 (i.e. after being discharged from active duty service).  It is also unclear from the claims file why it took nearly a year from the receipt of the completed VA Form 21-8951 in June 2006 to implement the proposed termination of benefits in September 2007.

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As such, the Board believes that further action by the Committee to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review.  

It is unclear whether some of the assessed indebtedness in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.  Moreover, there is no audit in the record showing how the debt was calculated or indicating the amount of any repayments for the period in question.  Consequently, if the debt is determined to be valid, the Veteran should be asked to submit an updated financial status report (FSR); he submitted a FSR in September 2007.  

Accordingly, the case is REMANDED for the following action:

1.  A written paid and due audit of the Veteran's account for the period of the overpayment should be performed.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative.

2.  After completion of the above development, as well as any other action deemed necessary, the Committee should adjudicate the issue of whether the overpayment of disability compensation at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the DMC and the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response.  

3.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a complete FSR, providing all current income, expenses, and assets.  

The Veteran is reminded that to obtain appellate review of any issue not currently in appellate status (that is, the validity of the debt), a timely appeal must be perfected.  While VA must afford the Veteran and his representative the appropriate time period in which to respond, the appellant should perfect an appeal with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

4.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case (SSOC) is not the appropriate means for accomplishing this task, under proper appellate guidelines.

5.  If the Committee's determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 1.965(a) (2010).  This document should further reflect detailed reasons and bases for the decision reached.  The appellant and her representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


